        Case 20-13931-mdc             Doc 29       Filed 02/18/21 Entered 02/19/21 09:02:18            Desc Main
                                                   Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COlJRT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



         IN RE: SHEILA MUHAMMAD,                            CHAPTER13

                       DEBTOR(S).                           CASE No.:   20-13931-mdc



                                                   ORDER

            And Now this ________
                             February 18_, 2021, upon consideration of Debtor Sheila Muhammad's

Motion to Determine Value, and any response in opposition thereto, if any, it is hereby ORDERED that

Debtor's Motion is granted, and that the value of the property is $60,000.




                                                        Magdeline D. Coleman
                                                        Chief U.S. Bankruptcy Judge




(00392902;vl}
